DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 05/06/2022 has been entered.  Claims 1-25 are pending. Claims 1-25 are currently rejected.  The rejections of claims 3 and 12 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment to the claims.
	

	Claim Rejections - 35 USC § 102
Claims 1-7, 9-21 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2020/0396760 A1) hereinafter “Yi”.
	Regarding claim 1:
Yi discloses a method performed by a wireless device, the method comprising: 
transmitting, to a user equipment (Fig. 3, 110), a radio resource control (RRC) signal comprising a time and frequency configuration for semi-persistent scheduling (SPS) (Fig. 32, 3204; Para. [0537]); and 
transmitting, to the user equipment, an information block via a physical downlink shared channel (PDSCH) configured based on the time and frequency configuration for SPS (Fig. 32, “Second-stage DCI piggybacked on an SPS PDSCH”; Para. [0439], “P-DCI”; [0542], “second-stage DCI”), the information block comprising parameters for signaling (Fig. 31, 3104-3) indicating at least one of: a modulation and coding scheme (MCS) for a subsequent transmission (“2nd TB MCS”), a transmit power control command (TPC) for physical uplink control channel (PUCCH) (“TPC”), PDSCH-to-HARQ feedback timing indicator (“HARQ feedback timing”), and PUCCH resource indicator (“PUCCH ARI”).
	Regarding claim 2:
Yi further discloses wherein the signaling is contained in a media access control (MAC) sub-header of the information block (Para. [0510]).
	Regarding claim 3:
Yi further discloses receiving a subsequent transmission configured based on the parameters sent in the information block (Para. [0379]; base station receives PDSCH-to-HARQ feedback from wireless device). 
	Regarding claim 4:
Yi further discloses sending a subsequent transmission configured based on the parameters sent in the information block (Para. [0379]; wireless device sends PDSCH-to-HARQ feedback to base station).
	Regarding claim 5:
Yi further discloses wherein the information block comprises signaling indicating at least one of the following parameters: frequency resource assignment, time domain resource assignment, virtual resource block (VRB)-to-physical resource block (PRB) mapping (Fig. 31, “VRB-to-PRB”), PRB bundling size indicator, rate matching indictor, redundancy version, zero power (ZP) channel state information (CSI)-reference signals (RS) trigger to trigger aperiodic ZP CSI-RS, downlink assignment index, Service Request System (SRS) request, code block group (CBG) transmission information (CBGTI), CBG flushing out information (CBGFI), antenna ports, DeModulation Reference Signal (DMRS) sequence initialization, number of repetitions, periodicity, hybrid automatic repeat request (HARQ) ACK/NACK feedback, new-Radio Network Temporary Identifier (RNTI), periodicity, timedomainOffset, nrofHARQ-Processes, MCS table, and downlink power offset. 
Regarding claim 6:
Yi further discloses wherein the MAC sub-header includes a subfield for physical uplink control channel (PUCCH), the PUCCH subfield including an index indicating a HARQ-ACK feedback (Fig. 31, “HARQ feedback timing”; Para. [0379], [0474])
	Regarding claim 7:
Yi further discloses wherein the MAC sub-header includes a subfield for physical downlink shared channel (PDSCH), the PDSCH subfield including a PDSCH-to-HARQ_feedback timing indicator (Fig. 31, “HARQ feedback timing”; Para. [0379]).
	Regarding claim 9:
Yi further disclose wherein the MAC sub-header includes a subfield for a downlink assignment index (DAI), wherein the index has a bit width of 2 or 4 bits (Fig. 31. “DAI”; Para. [0376]). 
	Regarding claim 10:
Yi further discloses wherein the TPC command for scheduled PUCCH has a bit width of 2 bits (Fig. 31, “TPC”; Para. [0377]).
	Regarding claim 11:
Yi further discloses wherein the ZP CSI-RS trigger to trigger aperiodic ZP CSI-RS has a bit width of 2 bits (Para. [0413]). 
Regarding claim 12:
Yi further discloses wherein a higher layer signaling is the RRC signal (Para. [0272], [0304]).
Regarding claim 13:
Yi further discloses wherein the SRS request has a bit width of 2 bits (Para. [0425]). 
Regarding claim 14:
Yi further discloses receiving a corresponding MAC control element (CE) confirmation (Para. [0510], “base station may configure one or more sets of parameters via RRC configuration and/or via MAC CEs. Each set of parameters may comprise one or more DCI fields transmitted in second-stage DCI … The wireless device may receive a scheduled PDSCH (e.g., based on information in DCI fields … The wireless device may send a HARQ-ACK feedback message based on receiving a scheduled PDSCH transmission.”). 
Regarding claim 15:
Yi discloses an electronic device (Fig. 3, 120A) comprising: 
a transceiver (Fig. 3, 320A) for sending or receiving a wireless transmission; and 
a processing unit (Fig. 3, 321A) coupled to the transceiver, the processing unit being configured to execute instructions (Fig. 3, 323A) to: transmit, to a user equipment, a radio resource control (RRC) signal comprising a time and frequency configuration for semi-persistent scheduling (SPS); and transmit, to the user equipment, an information block via a physical downlink shared channel (PDSCH) configured based on the time and frequency configuration for SPS, the information block comprising signaling indicating at least one of: a modulation and coding scheme (MCS) for a subsequent transmission, a transmit power control command (TPC) for PUCCH, PDSCH-to-HARQ feedback timing indicator, and PUCCH resource indicator (See rejection of Claim 1 above).
	Regarding claims 16-21 and 23-24:
	Claims 16-21 and 23-24 are directed to features similar to those of claims 2-7 and 9-10.  The same rejections set forth in rejecting claims 2-7 and 9-10 are also applicable to claims 16-21 and 23-24.
	Regarding claim 25:
	Yi discloses a non-transitory machine readable storage medium (Fig. 3, 322A) comprising a plurality of instructions (Fig. 3, 323A) adapted to be executed to implement a method for semi-persistent scheduling (SPS) configuration (, the method comprising: transmitting, to a user equipment, a radio resource control (RRC) signal comprising a time and frequency configuration for semi-persistent scheduling (SPS); and transmitting, to the user equipment, an information block via a physical downlink shared channel (PDSCH) configured based on the time and frequency configuration for SPS, the information block comprising signaling indicating at least one of: a modulation and coding scheme (MCS) for a subsequent transmission, a transmit power control command (TPC) for PUCCH, PDSCH-to-HARQ feedback timing indicator, and PUCCH resource indicator (See rejection of Claim 1 above).

Claim Rejections - 35 USC § 103
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Muruganathan et al. (US 2021/0321353 A1) hereinafter “Murugnathan”.
Regarding claims 8 and 22:
Yi does not disclose wherein the PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in the RRC signal.
Muruganathan teaches a PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in RRC signal (Para. [0118]-[0119], and TABLE 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Yi in view of Muruganathan to include the feature that the PDSCH-to-HARQ_feedback timing indicator has a bit width determined based on a total number of entries in a parameter dl-DataToUL-ACK contained in the RRC signal in order to determine HARQ feedback timing based on a set of number of slots provided by higher layer signaling as predefined in the prior art. 

Response to Arguments
Applicant's arguments filed on 05/06/2022 have been fully considered but they are not persuasive. 
Applicant argues Yi does not teach or suggest transmitting an RRC signal for a SPS configuration. Remarks, Page 7 of 9.  Examiner respectfully disagrees.  
Regarding SPS configurations, Yi describes, “the wireless device may receive one or more SPS configurations” (Para. [0542]); and “The wireless device may receive one or more RRC messages. The one or more RRC messages may comprise one or more SPR configurations” (Para. [0550]).  Thus, Yi teaches transmitting a SPS configuration in an RRC signal. 
Further, Applicant argues Yi does not teach or suggest transmitting to the user equipment an information block via a PDSCH configured based on the time and frequency configuration for SPS. Remarks, Page 7 of 9.  Examiner respectfully disagrees.
Regarding PDSCH based on SPS configurations, Yi describes, “the wireless device may receive first-stage DCI as an activation message activating one or more SPS configurations ... the wireless device may attempt to decode an SPS PDSCH transmission based on the first-stage DCI.  The wireless device may attempt to receive second-stage DCI, for example, if the first-stage DCI indicates a presence of the second-stage DCI” (Para. [0542]); and “An SPR for a downlink transmission may correspond to one or more of: a BWP indicator/ID, frequency domain resource allocation, time domain resource allocation”) Para. [0503]). Thus, Yi teaches transmitting an information block (a second-stage DCI piggybacked on an SPS PDSCH) via a PDSCH configured based on time and frequency configuration for SPS.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465